Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  156737(78)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  MICHIGAN ASSOCIATION OF HOME                                                                         Megan K. Cavanagh,
  BUILDERS, ASSOCIATED BUILDERS AND                                                                                     Justices
  CONTRACTORS OF MICHIGAN, and
  MICHIGAN PLUMBING AND MECHANICAL
  CONTRACTOR ASSOCIATION,
            Plaintiffs-Appellants,
                                                                    SC: 156737
  v                                                                 COA: 331708
                                                                    Oakland CC: 2010-115620-CZ
  CITY OF TROY,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellee to file a response to
  the brief amicus curiae filed by Kickham Hanley, PLLC is GRANTED. The response
  submitted on March 28, 2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 5, 2019

                                                                               Clerk